     Case 2:20-cv-03283-PA-AS Document 13 Filed 07/10/20 Page 1 of 1 Page ID #:65

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-3283 PA (ASx)                                                Date   July 10, 2020
 Title             Yong Koo v. BOP Figat7th Parking, LLC, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                               N/A
                 Deputy Clerk                             Court Reporter                           Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:


 Proceedings:                  Order to Show Cause Re; Dismissal For Lack Of Prosecution

      Absent a showing of good cause, an action must be dismissed without prejudice if
the summons and complaint are not served on a defendant within 90 days after the
complaint is filed. Fed. R. Civ. P. 4(m).

       In the present case, it appears that this time period has not been met. Accordingly,
the court, on its own motion, orders plaintiff to show cause in writing on or before July
20, 2020, why this action should not be dismissed for lack of prosecution. Pursuant to
Rule 78 of the Federal Rules of Civil Procedure, the court finds that this matter is
appropriate for submission without oral argument. The Order to Show Cause will stand
submitted upon the filing of plaintiff’s response. Failure to respond to this Order may
result in the imposition of sanctions, including but not limited to dismissal of the
complaint.

         IT IS SO ORDERED.



                                                                                                     :

                                                               Initials of Preparer                 TJ




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
